THE THIRTEENTH COURT OF APPEALS

                                    13-20-00334-CV


                       GALLERIA LOOP NOTE HOLDER, LLC
                                     v.
                               GEORGE M. LEE


                                   On Appeal from the
                      157th District Court of Harris County, Texas
                          Trial Court Cause No. 2019-44650


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

July 1, 2021